DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Issue: Rejections relying on Fujita
	Applicant argues the claims are limited by the translational phrase, “consisting essentially of” and excludes rejections relying on Fujita because Fujita teaches adding glass wool to filament.
	Examiner does not find this persuasive because Applicant does not have support for the translational phrase, “consisting essentially of” or any explanation as to what should be excluded from the claimed filament.
	Rather, Applicant explicitly discloses at P0017 (citing to PGPUB) that “the filament contains fillers… glass fibers”.
	Therefore, even if Applicant had literal support for the translational phrase, “consisting essentially of,” the argument that this excludes “glass fiber” would still not be considered persuasive without a specific reason why glass fiber would be excluded from the claim when the specification suggests to add “glass fibers”. 
A person having ordinary skill in the art would not read the instant patent application that states “the filament contains fillers… [such as] glass fibers” as excluding glass fibers.

Issue: Rejections relying on Zinniel
	Applicant argues that Zinniel teaches any suitable material is an infinite genus.
	Examiner does not find this persuasive because Zinniel explains that the suitable material is thermoplastic stock. The selection of a particular thermoplastic from the genus of thermoplastics to make a thermoplastic filament is obvious. See MPEP 2144.07 (e.g., “selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”).
Applicant’s citation to case law is noted, but is not applicable because the cited prior art of Zinniel is not without indication of which parameters were critical. Rather Zinniel explains that the suitable material is thermoplastic stock. Selecting a plastic from among known plastics to make a plastic part is obvious. See MPEP 2144.07, quoted above.
	If prior art reference A states “make X out of a thermoplastic” and prior art reference B discloses that “Y is a known thermoplastic” then this renders a claim of making of X out thermoplastic Y obvious. In this case, X=filament, and Y= heterophasic propylene ethylene copolymer; and A=Zinniel and B = HIFAX EP3080 as evidenced by Herrera-Ramirez.
	Applicant argues that Examiner erred by relying on Applicant’s specification to provide evidence that HIFAX EP3080 is a heterophasic propylene ethylene copolymer.
	Examiner does not find this persuasive because the office action finds that HIFAX EP3080 was a commercially available thermoplastic that was known in the art before the filing of the instant application. The rejection combines the prior art’s HIFAX EP3080 with Zinniel. The rejection does NOT combine the instant disclosure of HIFAX 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 9 and 11-17, the claims use the translational phrase, “consisting essentially of”, which is unsupported in the specification through either express, implicit, or inherent disclosure. The specification fails to provide any evidence that shows that the claimed composition was limited to the specified materials "and those that do not materially affect the basic and novel characteristic(s)" of the claimed 
Note: Claims 11-17 are also rejected by virtue of their dependence on claims 9.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 9 and 11-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 9 and 11-17, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention,” however it is unclear what would and would not affect the basic and novel characteristic of the claimed invention. Since it is not possible to determine what is and is not excluded by the term, the scope of the claim is unclear and rejected as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Note: Claims 11-17 are also rejected by virtue of their dependence on claim 9.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 9 and 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20190030790 A1) in view of Paridon (US 20100152391 A1).
	In reference to claim 9, Fujita discloses a consumable filament (“filament for use in production of a three-dimensionally shaped product” [Abstract]) comprising 
…
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“wherein the filament has a diameter of 1.75 mm” [P0026].)
Fujita further discloses Example 1 wherein polypropylene (PP) pellets are melted and extruded into a filament of 1.75 mm +-.0.05 mm diameter (P0061-0066) and are intended for consumption in a 3d printer (See Abstract).
 does not specifically disclose that the thermoplastic material is the claimed heterophasic propylene ethylene copolymer composition having the claimed properties.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, melt processable polypropylene copolymers with improved properties, Paridon discloses that SA233CF is a commercially available polymer comprising a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min (“The polymer has an MFR (230.degree. C./2.16 kg) of 0.8 g/10 min, a density of 905 kg/m.sup.3 and an XS content of 28 wt %. It has an ethylene content of 15.5 wt” [P0109]) and is suitable for forming filaments (See title and Fig 4, which shows a filament of the same polymer).
Paridon does not specifically indicate that the MFR is measured specifically in accordance with ISO 1133 condition L and that xylene solubility is measured according to ISO 16152, 2005, however, Paridon discloses the same structure (i.e., composition) as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The combination would be achievable by forming PP filaments for consumption having a diameter of 1.75 as taught by Fujita using the particular PP polymer disclosed by Paridon as being suitable for forming filaments. There is no apparent reason why 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercial available SA233CF which is a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min.
A person having ordinary skill in the art would have been specifically motivated to integrate the Paridon material in to Fujita in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or select a known material based on its suitability for its intended use.
	In reference to claims 11-13, the combination discloses the filament as in claim 9.
Paridon further discloses wherein, 
in the heterophasic propylene ethylene copolymer, the xylene soluble content ranges from 20 wt. % to 40 wt. %  
the heterophasic propylene ethylene copolymer has a MFR L, Melt FlowRate according to ISO 1133, condition L, 230°C and 2.16 kg load, ranges from 2.0 to 50.0 g/10 min

(“The polymer has an MFR (230.degree. C./2.16 kg) of 0.8 g/10 min, a density of 905 kg/m.sup.3 and an XS content of 28 wt %. It has an ethylene content of 15.5 wt” [P0109]).
	In reference to claims 16-17, the combination discloses the filament as in claim 9.
The combination discloses the polymer comprises the same structure as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
	Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20190030790 A1) in view of Paridon (US 20100152391 A1) and further in view of Wang (US 20160333175 A1).
	In reference to claims 14, the combination discloses the filament as in claim 9.
Paridon teaches that “The polymer has … an ethylene content of 15.5 wt” [P0109].
The combination does not disclose that the copolymer comprises a propylene homopolymer or a propylene ethylene copolymer having an ethylene content up to 10 wt.%.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, heterophasic polypropylene copolymer compositions, Wang 
The combination would be achievable by integrating the propylene homopolymer suggested by Wang into the polymer of the combination in order to improve the toughness and impact strength. There is no reason why such an integration would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the filament such that the heterophasic propylene ethylene copolymer comprises a propylene homopolymer or a propylene ethylene copolymer having an ethylene content up to 10 wt.%.
A person having ordinary skill in the art would have been specifically motivated to integrate the propylene homopolymer suggested by Wang into the polymer of the combination in order to improve the toughness and impact strength; and to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In reference to claims 15, the combination discloses the filament as in claim 14.
.
	Claim 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 20100327479 A1) in view of Hifax 3080 as evidenced by Herrera-Ramırez (NPL 20161 - of record 11/10/2020).
	In reference to claim 9, Zinniel teaches a consumable filament (“filament form from any suitable material” [P0062]) comprising 
…
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“For example, a filament having a diameter of about 1.8 millimeters (about 70 mils) and formed from thermoplastic stock materials” [P0031].)
Zinniel further discloses that the filament can be formed from “any suitable material” [P0062], which is disclosed as a thermoplastic material that can be melted and extruded into a filament form (P0045).  For example, “a filament having a diameter of about 1.8 millimeters (about 70 mils) and formed from thermoplastic stock materials” (P0031).
Zinniel does not specifically disclose that the thermoplastic stock material is the claimed heterophasic propylene ethylene copolymer composition having the claimed properties.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, melt processable polypropylene copolymers with improved 
a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min 
as evidenced by the instant specification at Example PP3 (see, e.g., P0048-00492 and 22).
Hifax 3080 was on sale or otherwise available to the public before the effective filing date of the claimed invention as evidenced by Herrera-Ramırez (“Commercially available PP impact copolymer (Hifax EP3080), acquired from Lyondell Basell” [Pg190C2]) prior to the filing date of the instant application. Herrera-Ramırez was submitted for publication in August of 2016, thus, Hifax EP3080 must have been available at the latest during August 2016.
In other words, prior to Applicant’s filing date, Zinniel taught than thermoplastic stock materials could be used to form filaments for 3d printing, and Hifax 3080 was commercial available thermoplastic polymer suitable for the intended use as a thermoplastic stock material to melt processable filaments suitable for 3d printing.
Zinniel discloses that the filament can be formed from “any suitable material” [P0062], specifically from “thermoplastic stock materials” (P0031). Hifax 3080 is a suitable material, specifically a thermoplastic stock material.

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercial available Hifax 3080 which is a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min as evidenced by the instant specification at Example PP3 (see, e.g., P0048-0049 and 22).
A person having ordinary skill in the art would have been specifically motivated to use the commercially available thermoplastic polymer, Hifax 3080, in the Zinniel process, which requires a thermoplastic in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claims 11-17, the combination discloses the filament as in claim 9.
3 and P0022, as filed) the commercially available thermoplastic polymer, Hifax 3080, would have the claimed composition and properties.
In other words, prior to Applicant’s filing date, Zinniel taught than thermoplastic stock materials could be used to form filaments for 3d printing, and Hifax 3080 was commercial available thermoplastic polymer suitable for the intended use as a thermoplastic stock material to form filaments for 3d printing. When the commercial available Hifax 3080 polymer was used to form filaments, they would have had the same structure and properties as claimed.
It would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercial available Hifax 3080 for use in 3d printing there thereby arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/N.R.K./Examiner, Art Unit 1744              


/MARC C HOWELL/Primary Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://onlinelibrary.wiley.com/doi/pdf/10.1002/polb.24258; Submitted for publication on 08/2016
        2 “Heterophasic propylene ethylene copolymer sold under the tradename HIFAX EP3080 having an ethylene content of 18 wt %, xylene soluble content of 32.0 wt %, a MFR of 7.5 g/10 min. and an intrinsic viscosity of xylene soluble fraction IV of 3.5 dl/g.” (P0049 of Instant Application, Spec. as filed)
        3 “Heterophasic propylene ethylene copolymer sold under the tradename HIFAX EP3080 having an ethylene content of 18 wt %, xylene soluble content of 32.0 wt %, a MFR of 7.5 g/10 min. and an intrinsic viscosity of xylene soluble fraction IV of 3.5 dl/g.” (P0049 of as filed Spec)
        
        NOTICE: The rejection combines the prior art’s HIFAX EP3080 with Zinniel. The rejection does NOT combine the instant disclose of HIFAX EP3080 with Zinniel. However, the rejection points out that Applicant discloses that the claimed polymer is HIFAX EP3080, and thus the HIFAX EP3080 of the prior art reads on the claimed polymer.